Citation Nr: 1804832	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-22 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether a rating reduction from 60 percent to 30 percent for hypertensive heart disease, effective December 1, 2011, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before the undersigned at a June 2017 hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The 60 percent evaluation for hypertensive heart disease had been in effect for more than five years at the time of the December 2011 rating decision that decreased the evaluation for the disability to 30 percent. 

2.  In a December 2011 rating decision, VA reduced the Veteran's rating for hypertensive heart disease from 60 percent to 30 percent. 
 
3.  Before reducing the rating, VA did not provide the Veteran with an examination to determine whether or not his hypertensive heart disease had shown sustained improvement that was likely to be maintained under the ordinary conditions of life.


CONCLUSION OF LAW

The reduction in evaluation for hypertensive heart disease from 60 percent to 30 percent effective December 1, 2011, is void.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before reducing a disability rating that has been in place for at least five years, VA must provide a Veteran with a VA examination to determine whether a disability has shown sustained improvement that is likely to be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (2017).  

The Veteran had been assigned a 60 percent rating for hypertensive heart disease based on a left ventricle ejection fraction of 30 to 50 percent effective April 22, 2005.  This rating remained in place up until the December 2011 rating decision, more than five years later.  Therefore, VA was required to provide a VA examination before reducing the rating.  See 38 C.F.R. § 3.344.  Because VA failed to provide an examination, the reduction is void.


ORDER

The 60 percent disability rating for the service-connected hypertensive heart disease is restored, effective December 1, 2011.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


